DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the After Final Consideration Program 2.0 (AFCP2) filed on April 25, 2022.  The applicant’s amendments have been entered.
Claims 1, 3 – 14, and 16 – 20 are pending.
35 USC § 101 Analysis 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for edge computing wherein an edge gateway device is used to communicate data between a client device and one or more edge resources, such that when a message associated with a service provided at the edge of a network is obtained, metadata associated with the message is used to identify an edge channel having a pre-defined amount of resource capability allocated to the edge channel to process the message. The pre-defined amount of resource capability allocated to the edge channel is determined and the message processed using the allocated resource capacity for the identified edge channel. Prior to receiving messages associated with the services, the claimed invention allocates a pre-defined amount of the resource capacity for each edge channel, wherein each edge channel is associated with an edge channel identifier. The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for provisioning resource capacity at the edge to provide efficiencies such as reduced latencies and bandwidth.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Egner et al. (U.S. 2019/0020657 A1; herein referred to as Egner) in view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to as Suryanarayanan) in further view of Endo et al. (U.S. 2017/0310581 A1; herein referred to as Endo) does not teach separately  or in combination, a computer enabled device, computer implemented method, and article of manufacture for upon obtaining a message associated with a service provided at an edge of a network, identifying an edge channel assigned to the service based on metadata associated with the message, the edge channel having a predefined amount of resource capacity allocated to the edge channel to process messages associated with the service, wherein the edge channel is configured to connect different resources between the device and another to create a communication path dedicated to communicate the messages associated with the service, and thereafter a set of resources allocated to the edge channel is determined  and an edge channel identifier is assigned to uniquely identify the edge channel, the edge channel identifier further indicating a portion of the determined set of resources allocated to the edge channel such that the predefined amount of resource capacity allocated to the edge channel is determined based on the edge channel identifier, and the message is processed using the allocated resource capacity for the identified edge channel.
Egner is directed to a system and method for operating an edge compute advisory system comprising a network adapter to receive a compute work request from a client device seeking edge computing resources of a mobile edge computing system, wherein the compute work request includes processing resource requirements to meet the compute work request. A processor to determine a plurality of mobile edge computing systems within a neighborhood range of an estimated client device location, and the network adapter to receive advertisement messages indicating availability of the plurality of mobile edge computing systems and including an address location for secured historical compute trust references for each advertising mobile edge computing system. The processor executing machine readable executable code instructions of the edge compute advisory system to access and receive the historical trust references for a plurality of candidate mobile edge computing resources accessible to the client device location, and determine an optimal candidate mobile edge computing resources partner from among the plurality of candidate mobile edge computing systems based on a minimal level of trust category or rating for the mobile edge computing system.
Suryanarayanan is directed to a system and method for providing virtual computing services which generate and manage remote computing sessions between client devices and virtual desktop instances (workspaces) hosted on the service provider's network. The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. 
Endo is directed to a system and method for a plurality of communication devices and a management system to transmit packets between a plurality of communication devices through a communication path established by the management system. The management system establishes a communication path for a first service necessitating a guarantee of an availability factor on the basis of a first establishment policy in which communication paths that share the same route even in a part of the communication network are consolidated.  
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for providing multi-tenant support in edge resources using edge channels, with each edge channel associated with a service provided at an edge of a network and having a predefined amount of resource capacity, and creates a communication path dedicated to communicate the messages associated with the service, and the edge channel is assigned an identifier to uniquely identify the edge channel, and the edge channel identifier further indicating a portion of the set of resources allocated to the edge channel which enables the message to be processed using the allocated resource capacity for the identified edge channel.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Egner which teaches to  obtain a message (e. g. work request) associated with a service provided at an edge of a network (see ¶ [0033]); identify an edge channel (mobile edge computing (MEC) system) based on metadata (see ¶ [0033]) associated with the message  (see ¶ [0036]), the edge channel (see ¶ [0044]) having a predefined amount of resource capacity (e.g. available computing resources) allocated to the edge channel (e.g. MEC) to process messages (see ¶ [0051]) wherein the edge channel is configured to connect different resources (see ¶ [0045]) between the device and another device (see ¶ [0046]) to create a communication path dedicated to communicate the messages associated with the service (see ¶ [0047]) and process the message using the allocated resource capacity (e.g. current capacities) (see ¶ [0069]) for the identified edge channel (see ¶ [0072]), Egner does not teach an edge channel associated with the service and an identifier to uniquely identify the edge channel, as required by the recited claim language.   When considering prior art Suryanarayanan in combination with Egner, the combination teaches an edge channel (e.g. using gateways at various POP locations . . . “) associated to the service (see ¶ [0081]), messages (e.g. client communications) associated with the service (see ¶ [0085]) but the combination of Egner and Suryanarayanan does not teach an edge channel identifier to uniquely identify the edge channel, the edge channel identifier further indicating a portion of the determined set of resources allocated to the edge channel.  When considering prior art Endo, in combination with Egner and Suryanarayanan, the resulting combination teaches the edge channel (e.g. MPLS path) assigned an edge channel identifier (e.g. path ID) to uniquely identify the edge channel (see ¶ [0011], See Fig. 1, ¶ [0069]) and determine the predefined amount of resource capacity (e.g. contract bandwidth) allocated to the edge channel based on the edge channel identifier (see Fig. 4, ¶ ¶ [0079-0080]), but the combination of Egner, Suryanarayanan, and Endo does not teach the edge channel identifier further indicating a portion of the determined set of resources allocated to the edge channel, as required by the claim language.  In particular, the claim element “set of resources allocated to the edge channel” is not analogous to Endo’s contract bandwidth because different services can use bandwidth available under Endo, but the claimed invention requires a portion of the determined set of resources allocated to the edge channel assigned to the service associated with the message, thereby the service benefiting that the edge channel will always have the proper resources necessary for the service.   
The limitations as recited (assign  an edge channel identifier to uniquely identify the edge channel, the edge channel identifier further indicating a portion of the determined set of resources allocated to the edge channel;) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 13 - 16: ¶ ¶ [0031-0039], Fig. 1, Fig. 3) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3 – 14, and 16 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444